DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 2, 2022 has been entered. Claims 8-15 remain pending in the application.  

Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 4) about rejections of claims 8-11 and 13-14 under 35 U.S.C. 112(b), Examiner withdraws the rejection after the amendment.

Applicant’s argument (REMARKS pages 4-7) about claims 8 and 15 after amendment is moot based on the new ground rejections.

Applicant’s argument (REMARKS pages 7-8) about “obvious to try” and “motivation” in combination of two prior arts for obviousness in claim 12 rejection after the amendment is moot based on the new ground rejections.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (S. Lee, S. Kong, C. Kim and S. Hong, "A K-Band CMOS UWB Four-Channel Radar Front-End With Coherent Pulsed Oscillator Array," in IEEE Transactions on Microwave Theory and Techniques, vol. 63, no. 5, pp. 1735-1745, May 2015, doi: 10.1109/TMTT.2015.2409068, hereafter Lee) in view of Jansen (U.S. Patent No. 9726756, hereafter Jansen).
Regarding claim 8, Lee discloses that a radar sensor system (page 1736 line 1 below section II on left, radar system), comprising: 
A plurality of HF components each having at least one antenna for transmitting and/or receiving radar waves, and each having at least one antenna controller to operate the at least one antenna (Fig.3, four-transceiver array, Tx/Rx switch); and 
a synchronization line, which supplies an HF synchronization signal,  by which each of the plurality of  the HF components are functionally connected to receive the HF synchronization signal {Fig.2(a); page 1736 line 5 below Fig.2 on left, true-time-delay line; page 1738 left column lines 13-14 from bottom, delay, circuit, synchronized}, wherein a length of the synchronization line is such that a detected target is representable in a baseband as a distance bin pair, a first bin and a second bin of the distance bin pair being offset by a bin offset from one another by a defined extent {Fig.4(a), different Δt corresponding to different range offset; page 1742 lines 6-11 from bottom on left, offset Δt, Δr, same target};
However, Lee does not disclose master HF components. In the same field of endeavor, Jansen discloses that
wherein one of the HF components is a master {col.2 lines 45 (ICs), 48 (RF); col.3 lines 7-8 (multichip, radar, ICs), 25-26 (one of, ICs, operate as, master IC)} that handles high-frequency generation and the HF synchronization signal (col.3 lines 63-66, master, Local Oscillator signal for “high-frequency generation”, timing signal for “synchronization”), and other ones of the HF components are supplied with the HF synchronization signal (col.3 lines 64-66, common Local Oscillator signal, common clock signal, common timing signal), wherein the HF synchronization signal provides coherence to the HF components (col.3 lines 47-48, coherent between ICs) so as to increase angular resolution for the radar sensor system (col.12 lines 6-7, higher angular resolution; col.3 lines 7-8, multichip radar system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with the teachings of Jansen to use multichip radar system with one of them as master and others as slave. Doing so would provide more antennas with coherent signal between so as to achieve better angular resolution and simple data-processing, as recognized by Jansen {col.2 lines 63-64, limited angular resolution, due to, limited number of antennas; col.3 lines 7-8 (multichip radar, plurality, ICs), 48(allowing, simplified data-processing)}.

Regarding claim 9, which depends on claim 8, Lee discloses that in the radar sensor system,
the bin offset is equal to less than one bin (page 1736 line 12, variable-delay).

Regarding claim 10, which depends on claim 8, Lee discloses that in the radar sensor system,
the bin offset is 0.2 to 0.5 bin (page 1736 line 12, variable-delay).
	Regarding claim 11, which depends on claim 8, Lee discloses that in the radar sensor system,
the synchronization line includes a physical line {Fig.2(a); page 1736 line 5 below Fig.2 on left, true-time-delay line}.

Regarding claim 13, which depends on claim 8, Lee discloses that in the radar sensor system,
the HF components have a self-powering device that is configured to embody the bin offset (Fig.3).

Regarding claim 14, which depends on claim 8, Lee discloses that in the radar sensor system,
the transmitters separable by the bin offset are used for angle evaluation (page 1740 lines 1-2 from bottom on left, delay, angular resolution).


Regrading claim 15, Lee discloses that a method for manufacturing a radar sensor system {page 1736 lines 14 below Fig.2 on left (method), 1 below section II on left (radar system); Fig.3 circuits}, the method comprising: 
providing a plurality of HF components each having at least one antenna for transmitting and/or receiving radar waves, and each having at least one antenna controller to operate the at least one antenna (Fig.3, four-transceiver array, Tx/Rx switch); and 
providing a synchronization line , which supplies an HF synchronization signal, by which each of the plurality of the HF components are functionally connected to receive the HF synchronization signal {Fig.2(a); page 1736 line 5 below Fig.2 on left, true-time-delay line; page 1738 left column lines 13-14 from bottom, delay, circuit, synchronized}, a length of the synchronization line being such that a detected target is representable in a baseband as a distance bin pair, a first bin and a second bin of the distance bin pair being offset by a bin offset from one another by a defined extent {Fig.4(a), different Δt corresponding to different range offset; page 1742 lines 6-11 from bottom on left, offset Δt, Δr, same target};
However, Lee does not disclose master HF components. In the same field of endeavor, Jansen discloses that
wherein one of the HF components is a master {col.2 lines 45 (ICs), 48 (RF); col.3 lines 7-8 (multichip, radar, ICs), 25-26 (one of, ICs, operate as, master IC)} that handles high-frequency generation and the HF synchronization signal (col.3 lines 63-66, master, Local Oscillator signal for “high-frequency generation”, timing signal for “synchronization”), and other ones of the HF components are supplied with the HF synchronization signal (col.3 lines 64-66, common Local Oscillator signal, common clock signal, common timing signal), wherein the HF synchronization signal provides coherence to the HF components (col.3 lines 47-48, coherent between ICs) so as to increase angular resolution for the radar sensor system (col.12 lines 6-7, higher angular resolution; col.3 lines 7-8, multichip radar system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with the teachings of Jansen to use multichip radar system with one of them as master and others as slave. Doing so would provide more antennas with coherent signal between so as to achieve better angular resolution and simple data-processing, as recognized by Jansen {col.2 lines 63-64, limited angular resolution, due to, limited number of antennas; col.3 lines 7-8 (multichip radar, plurality, ICs), 48(allowing, simplified data-processing)}.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Jansen as applied to claim 8 above, and further in view of Foltz et al. (T. M. Foltz, G. W. Cook and D. E. Meer, "A digital single sideband modulator for a digital radio frequency memory," Proceedings of the IEEE National Aerospace and Electronics Conference, 1989, pp. 926-932 vol.2, doi: 10.1109/NAECON.1989.40323, hereafter Foltz).
Regarding claim 12, which depends on claim 8, Lee discloses that 
a physical synchronization line {Fig.2(a); page 1736 line 5 below Fig.2 on left, true-time-delay line},
However, Lee and Jansen do not disclose single-sideband modulator. In the same field of endeavor, Foltz discloses that in the radar sensor system,
an effect of the synchronization line with regard to the bin offset is generated by a single-sideband modulator, by which transmitted signals of the HF components are shifted by a specific frequency with respect to one another by the single-sideband modulator (page 926 left column, Abstract lines 4-5, single sideband, produce, frequency shift), so as to provide an artificial synchronization line that provides a same functionality as a physical synchronization line, so that a frequency offset corresponds to the physical synchronization line {A person of ordinary skill in the art would have recognized that applying a known technique (delay line) to a known device (e.g. FM-CW radar) ready for improvement to yield predictable results (e.g. frequency offset). See f ~ t figure on page 5 in support material “Continuous-wave radar – Wikipedia.pdf” from https://en.wikipedia.org/wiki/Continuous-wave_radar#:~:text=Ranging%20with%20an%20FM-CW%20radar%20system%3A%20if%20the,and%20the%20received%20signal%20%28%29%20at%20any%20time. }.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lee and Jansen with the teachings of Foltz to implement frequency shift use single sideband modulator. Doing so would provide frequency synthesizer with high signal to noise ratio, as recognized by Foltz (page 926 left column lines 8-9 from bottom and section 2.3). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          




/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648